Citation Nr: 1454216	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-37 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Veteran represented by:	Terrance S. Hines, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a seizure disorder (listed as a seizure disorder of unknown etiology).  

In April 2011, the Board reopened and remanded the issue of entitlement to service connection for seizure disorder, for further development.  

In July 2011, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

In November 2013, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in December 2013.  In March 2014, the Veteran and his attorney were provided with a copy of the VHA opinion.  No additional evidence was submitted in response by the Veteran and his attorney.  

In June 2014, the Board remanded the issue of entitlement to service connection for a seizure disorder for further development.  


FINDING OF FACT

The Veteran's current seizure disorder had its onset in service.  






CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran contends that he has a seizure disorder that is related to service.  He specifically maintains that he suffered a head trauma in a motor vehicle accident during service which caused him to develop a seizure disorder.  He reports that he suffered a seizure two months after the accident.  The Veteran essentially indicates that he suffered from seizures since his period of service.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of a seizure disorder.  Such records do show that the Veteran was involved in a motor vehicle accident and suffered a head injury.  A July 1972 treatment entry indicated that the Veteran was seen with a laceration of his forehead secondary to an automobile accident.  It was noted that the Veteran did not lose consciousness.  The examiner reported that the Veteran had a two-inch laceration on his forehead which was closed with two chromic sutures and seventeen nylon sutures.  A July 1972 radiological report, as to the Veteran's skull, was negative.  

The objective September 1972 separation examination report noted that the Veteran had a three-inch scar on his forehead.  There were notations that the Veteran's head, face, neck, and scalp, as well as his neurological evaluation, were normal.  

Post-service private and VA treatment records show that the Veteran was treated for numerous disorders, including variously diagnosed seizure disorders.  Such records also indicate that that the Veteran suffered multiple injuries, including head injuries, in accidents, including motor vehicle accidents, which occurred in the late 1980s.  

A February 1984 discharge summary from Appalachian Regional Healthcare specifically noted that the Veteran had a history of a seizure disorder for which he was under the treatment of a physician, and that he had a seizure at home and fell and injured his left knee

The Board notes that there are several opinions of record regarding the etiology of the Veteran's claimed seizure disorder.  

An April 2008 statement from a VA physician (A. H.) indicated the Veteran suffered from a complex partial seizure disorder that had been intractable to medical therapy.  The physician indicated that the Veteran's military-related head injury was more likely than not the cause for his epilepsy.  The physician stated that the Veteran should be service-connected for his epilepsy and be granted 100 percent compensation.  

An October 2009 statement from another VA physician (A. E. B.) noted that the fact that head injuries so often led to seizures and the Veteran's seizures began so soon after his head injury in service, led him to believe, with a reasonable degree of medical certainty, that the Veteran's head injury in service was the cause of his epilepsy.  

In a March 2010 statement, the physician who provided the April 2008 statement (A. H.), indicated that it was his unwavering opinion, as clinical director of a neurodiagnostic center, that the Veteran suffered from a catastrophic seizure disorder for which he was 100 percent totally and permanently disabled, and that his seizure disorder was more likely than not related to the head trauma he sustained in the military.  

An August 2010 VA examination report included a notation that the Veteran's claims file was reviewed.  The diagnosis was seizures, generalized, and complex-partial.  The examiner reported that there was no documentation of seizures in the service treatment records and that recent evaluations had all likely been based on the Veteran's history wherein he stated he was unconscious, etc. at the time of the in-service motor vehicle accident  The examiner commented that in view of the lack of documentation, he could not connect the Veteran's present seizure disorder to the motor vehicle accident in service without resorting to mere speculation.  

A December 2013 VHA opinion was provided by a neurologist.  The physician reviewed the Veteran's medical history in great detail.  The physician stated that the Veteran more likely than not had epilepsy manifesting with both complex-partial and, secondarily, generalized seizures.  The physician stated that there was no medically supported record of a diagnosis of, or treatment for, epileptic seizures until 1989, when the medical records indicate that the Veteran more likely than not began to experience epileptic seizures on and around a significant head trauma associated with a motor vehicle accident in December 1988.  The examiner stated that, overall, it was not at least as likely as not that the Veteran's seizures began during his period of service.  

The medical evidence indicates that the Veteran suffered a head injury during service.  He is currently diagnosed with a seizure disorder (complex-partial and generalized seizures).  The Board notes that the examiner, pursuant to an August 2010 VA examination report, indicated that he could not connect the Veteran's present seizure disorder to the motor vehicle accident in service without resorting to mere speculation.  Accordingly, this opinion neither weighs in favor or against the Veteran's claim.  

The Board observes that the VHA physician reviewed the Veteran's medical history in great detail and provided reasoned opinions with accompanying rationales.  The examiner stated that, overall, it was not at least as likely as not that the Veteran's seizures began during his period of service.  The Board notes that the physician specifically stated that there was no medically supported record of a diagnosis of, or treatment for, epileptic seizures until 1989 and based his opinion on this understanding of the facts.  However, as noted above, there is a February 1984 discharge summary from Appalachian Regional Healthcare which specifically notes that the Veteran had a history of a seizure disorder, and that he had a seizure at home and fell and injured his left knee.  Therefore, as there is clearly evidence of treatment for seizure disorders prior to 1989, the Board must find that the opinions provided by the VHA physician are not probative in this matter because they are based on an incorrect factual premise.

The Board observes that a VA physician (A. H.) in April 2008 and March 2010 statements specifically related the Veteran's current seizure disorder to his head injury in service.  Another VA physician (A. E. B.) provided a similar opinion in an October 2009 statement.  There is no specific indication that the VA physicians, respectively, reviewed the Veteran's entire claims file.  Although claims folder review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, the VA physicians addressed the Veteran's reports of symptoms he thought were seizures soon after his in-service head injury and since that time.  The Veteran is competent to report symptoms that can be observed by a lay person.  Moreover, the physicians' statements are consistent with the evidence of record, as evidenced by the 1984 document showing that the Veteran had a seizure disorder for which he was receiving treatment.  Therefore, the Board finds that the opinions provided by the VA physicians, pursuant to the April 2008 and March 2010 statements, as well as the October 2009 statement, respectively, are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Veteran is competent to report having symptoms he thought were seizures during service, or soon thereafter, and since service.  See Davidson, 581 F.3d at 1313.  Moreover, the Board finds that the Veteran's reports of symptoms he thought were seizures during service, or soon thereafter, and since service are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Resolving any doubt in the Veteran's favor, the Board finds that the Veteran has a seizure disorder that had its onset during his period of service.  Accordingly, service connection for a seizure disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a seizure disorder is granted.  



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


